IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIE L. WILLIAMS AND               NOT FINAL UNTIL TIME EXPIRES TO
BERNADETTE RUNNING                   FILE MOTION FOR REHEARING AND
ETC.,                                DISPOSITION THEREOF IF FILED

      Appellant,                     CASE NO. 1D15-2074

v.

SUE ANN SCHAFER AND
PATRICIA S. HOWARD,

      Appellee.

_____________________________/

Opinion filed October 7, 2016.

An appeal from the Circuit Court for Jackson County.
Shonna Young Gay, Judge.

Willie L. Williams and Bernadette Running ETC., pro se, Appellant.

Russell S. Roberts, Marianna, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.